Citation Nr: 1230855	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-42 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals, status post radical retropubic prostatectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 

INTRODUCTION

The Veteran had active service from April 1969 to January 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in April 2012.


FINDING OF FACT

The Veteran's testimony that the residuals of radical retropubic prostatectomy are voiding intervals are one to two hours during the daytime and that he awakes three to four times at night, and that he uses absorbent materials when he is out in public, is credible.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent evaluation for residuals of prostate cancer, status post radical retropubic prostatectomy, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 7527, 7528 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran does not contend that reduction of the 100 percent schedular evaluation for prostate cancer is not warranted or that the termination of that award by operation of the Rating Schedular is not appropriate.  Rather, the Veteran contends that, following termination of the 100 percent evaluation for prostate cancer, and replacement of that evaluation by an initial evaluation for the residuals of his treatment for prostate cancer, he is entitled to an initial evaluation in excess of 10 percent for residuals of retropubic prostatectomy.  Before addressing the claims on the merits, the Board will discuss VA's compliance with its duties to the claimant.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

A.  Duty to provide notice 

In the instant case, the RO issued a notice letter in May 2007 proposing, in pertinent part, that the 100 percent schedular evaluation of prostate cancer be reduced to a 10 percent evaluation for residuals, status post radical prostatectomy.  The Veteran disagreed with the assignment of a 10 percent initial evaluation for prostatectomy residuals.  In October 2007, the Veteran was provided notice which advised the Veteran about what information and evidence was needed to substantiate the claim for a higher initial evaluation for residuals of prostatectomy.  

Following effectuation of the reduction, the Veteran continued to contend that he was entitled to an initial evaluation in excess of 10 percent, and another notice letter, which advised the Veteran of the criteria governing the assignment of a disability rating and an effective date, was issued in April 2009.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Taken together, the letters addressed each element required the meet the duty to notify the Veteran regarding his claims for an increased evaluation.  38 U.S.C.A. § 5103. 

The Veteran's testimony at his 2012 Travel Board hearing demonstrates that he understood the types of evidence and content of the evidence that might substantiate his claim.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  Sanders v. Nicholson, 129 S.Ct. 1696, 1704-05 (2009).  The Veteran does not argue that any defect in notice, either as to timing or as to content, prejudiced his effort to substantiate the claim for an increased evaluation.  The Board concludes that the Veteran was not prejudiced by any defect in the timing or content of notice about the claim.  The duty to notify the Veteran as to the claims addressed in this decision has been met.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded VA examinations.  The Board notes that service treatment records have been associated with the claims file.  However, those records are not relevant to the issue addressed in this appeal, and no further discussion of the service clinical records is required.  The Veteran has testified on his own behalf.  The Veteran has not identified any other evidence that might be relevant.  

The record does not otherwise indicate that there is any additional existing evidence that is necessary for a fair adjudication of any claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The duties to notify and assist the Veteran have been met.  Appellate review may proceed.  

Claim for increased initial evaluation

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  .

Initially, the Board notes that, by a February 2006 rating decision, a 100 percent rating was assigned for the Veteran's prostate cancer under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528.  That rating code provides an initial 100 percent schedular evaluation for malignant neoplasms of the genitourinary system.  If there is no local reoccurrence or metastasis following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, then, 6 months after the cessation of therapeutic treatment, mandatory VA examination is required, and the disability is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.115b, DC 7528, including Note.  

The Veteran has not disputed the finding on VA examination conducted in March 2007 that radiation therapy and all other therapy for prostate cancer was completed in January 2006, following the Veteran's August 2005 prostatectomy.  The VA examiners who conducted March 2007 and October 2007 VA examination determined that there was no local recurrent or metastasis of prostate cancer, and the Veteran testified at his 2012 Travel Board hearing that he has not experienced recurrence of cancer.  As the Veteran's service connected for prostate cancer in remission, status post prostatectomy, the evaluation under DC 7528 was terminated, by operation of the Rating Schedule, and the Veteran's residuals of prostatectomy were evaluated under Diagnostic Code 7527.  See 38 C.F.R. § 4.115b.  An initial evaluation of 10 percent under DC 7527 was proposed in a May 2007 rating decision, and the reduction from 100 percent under DC 7528 to a 10 percent evaluation under DC 7527 was effectuated, effective in 2008, by a November 2007 rating decision.  The Veteran did not disagree with the termination of the rating under DC 7528, but he did not disagree with the assignment of an initial 10 percent evaluation under DC 7527.  

The Board has considered whether the claim at issue would be most appropriately characterized as a reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344 (2012).  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, DC 7528, contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the RO's action was not a "rating reduction," per se, as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code involved contained a temporal element for that 100 percent rating).

DC 7528 contains a temporal element that has been met.  As described above, the Veteran's therapy for prostate cancer ended in 2006, and the Veteran was afforded VA examination in 2007, when more than 6 months had elapsed after antineoplastic treatment was completed.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, which govern rating reductions and terminations of 100 percent ratings, are not applicable in this case.  The rating reduction in this case was procedural in nature and by operation of law.  The Board only has to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under Diagnostic Code 7528. 

The RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction from 100 to 10 percent in May 2007, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  The Veteran submitted evidence regarding the proposed initial 10 percent rating under DC 7527.  Subsequently, the final rating action was issued in November 2007, and the 100 percent compensation in effect for prostate cancer was terminated, and an initial 10 percent rating for the postoperative residuals of prostatectomy was assigned.  In both the proposed reduction and final reduction rating decisions, the RO indicated it was reducing the evaluation of the Veteran's prostate cancer residuals from 100 to 10 percent, based on remission of prostate cancer and symptoms of specific residuals of prostatectomy - namely, voiding dysfunction.  The effective date of the reduction, February 1, 2008, was effective following the last day of the month after expiration of the 60-day period from the date of notice of the November 2007 final rating action, as required in 38 C.F.R. § 3.105(e).  As such, all procedural requirements were met for temporal termination of the 100 percent schedular evaluation assigned under DC 7528.

The Veteran has not contended that the 100 percent schedular evaluation for prostate cancer should be continued.  The claims file, and the electronic file associated with this appeal, do not provide an evidentiary basis for a continuance of a 100 percent rating for genitourinary cancer after February 2008.  As noted above, the Veteran himself testified that his prostate cancer remained in remission.  

The Veteran contends that he is entitled to an initial evaluation under DC 7527 in excess of the initial 10 percent evaluation currently assigned.  DC 5257 provides that prostate gland injuries, infections, hypertrophy, and postoperative residuals are to be evaluated as voiding dysfunction or urinary tract infection, whichever is predominant.  Voiding dysfunction is to be rated based on urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a. 

A 20 percent evaluation is warranted for continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence (urine leakage) requiring the use of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115a.  A 40 percent evaluation is assigned for urine leakage requiring the use of absorbent materials which must be changed 2 to 4 times per day.  Id.  A maximum 60 percent evaluation is assigned for urine leakage that requires the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day. 
With regard to urinary frequency, a 10 percent evaluation is assigned for daytime voiding with an interval that is between two and three hours or when there is awakening to void two times per night.  38 C.F.R. § 4.115a.  A 20 percent evaluation for daytime voiding with an interval that is between one and two hours or awakening to void three to four times a night.  Id.  A 40 percent disability rating is assigned for daytime voiding with an interval that is less than one hour, or; with awakening to void five or more times per night.  Id. 

A 10 percent rating is assigned for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  Id.  A 30 percent rating is assigned with urinary retention requiring intermittent or continuous catheterization. 

For urinary tract infection, a 10 percent rating is warranted for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management. 

In cases of renal dysfunction, a 30 percent evaluation is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  A 60 percent evaluation is in order for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101. Id.  An 80 percent evaluation is warranted for persistent edema and albuminuria with blood urea nitrogen (BUN) of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation contemplates cases requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

The Veteran's radiation treatment ended in January 2006.  At VA examination in March 2007, the Veteran complained of frequency of urination "every couple hours" during the day and at night.  He reported leakage with activities which increased abdominal pressure, such as heavy lifting or bending.  He stated that he had "good control" most of the time.  March 2007 private treatment notes are consistent with the VA examination report.  

At October 2007 VA examination, the Veteran reported that his primary problem was frequency and urinary leakage when he moved around, both during the daytime and at night.  VA outpatient treatment records dated in 2009 through July 2011 reflect that the Veteran denied urinary frequency or use of absorbent materials.  The reports of laboratory examinations reflect that the Veteran was followed for microhematuria during this time, but no renal dysfunction was identified.

At his Travel Board hearing in April 2012, the Veteran reported that he had to urinate every one to two hours during the day and would wake up three or four times a night.  He reported that he would be awakened at times by leakage and then get up.  He testified that he did not use absorbent materials at home, but did use absorbent materials "whenever I go somewhere."   The Veteran testified that he occasionally experienced hesitancy of voiding.   

Since no renal dysfunction has been identified, and the Veteran has not required hospitalization or medications for treatment of urinary tract infections, and has not reported obstructive symptoms requiring medical evaluation, no further discussion is required with regard to rating based on obstruction, urinary tract infections, or renal dysfunction.  

The Veteran has reported both urinary frequency and urine leakage.  A 20 percent evaluation is warranted for continual urine leakage or stress incontinence requiring use of absorbent materials which must be changed less than two times per day.  In this case, the Veteran reports that he must use absorbent materials when in public because of the possibility of urine leakage or incontinence.  The Veteran also reports stress incontinence, that is, incontinence which occurs with increased abdominal pressure, such as heavy lifting or bending.  It is clear that, if the Veteran were required to perform those activities with frequency, he would be required to use absorbent materials and would likely have to change the absorbent materials twice daily, but he is retired and avoids such activities away from home.

The Veteran has also reported urinary frequency, with a daytime voiding interval that is between one and two hours or awakening to void three to four times a night.  The Veteran reported this frequency at his March 2007 VA examination, complained of urine leakage during the day when moving around and at least twice per night, and reported urinary frequency, with a daytime voiding interval that is between one and two hours or awakening to void three to four times a night during his Travel Board testimony.  The Board finds that the consistency of the Veteran's Travel Board testimony with the report at the March 2007 and reports of leakage at the October 2007 VA examination supports the credibility of his testimony that he has urinary frequency approximating every two hours during the day and three to four times at night.  As such, his voiding frequency, especially considered in light of his testimony that he must wear absorbent materials whenever he is away from home, warrants a 20 percent evaluation.

The evidence does not support an evaluation in excess of 20 percent.  The Veteran's testimony does not support a finding that he uses absorbent material which must be changed two to four times daily, or that he must void hourly during the day or five or more times at night, or that he has obstructed voiding, renal dysfunction, or other symptoms of more severe urinary dysfunction.  The preponderance of the evidence is against an evaluation in excess of 20 percent for voiding dysfunction or other symptom of prostatectomy.   

Extraschedular consideration

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.   

In this case, the Veteran's level of functional impairment due to residuals of prostatectomy, primarily urine leakage and urinary frequency, are specifically addressed in or encompassed by the rating criteria under DC 7527.  Thus, the Veteran's disability picture is described by the assigned schedular criteria.  The Veteran had not described any symptoms or impairment which presents an exceptional disability picture.  

Even if the Board determined that the rating criteria do not address all of the effects of the Veteran's service-connected prostatectomy, the frequency of daytime and nighttime voiding described by the Veteran does not present exceptional or unusual circumstances.  The Veteran is retired, and his voiding frequency does not prevent him from performing activities of daily living or going out in public, although he must use absorbent materials when he is away from home.  The Board does not find this to be an exception or unusual disability picture which might suggest that the Veteran cannot be adequately compensated by the regular rating schedule.  

In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board declines to refer the matter for extraschedular consideration. 


ORDER

A 20 percent evaluation for residuals, status post radical retropubic prostatectomy, is granted, subject to controlling regulations governing the payment of monetary benefits. 




______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


